In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00156-CR
     ___________________________

 RANDY ANTONIO ESTRADA, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1623198D


   Before Kerr, Birdwell, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      In this appeal, appellant Randy Antonio Estrada contends that after a Texas

detainer was lodged against him while he was incarcerated in Ohio, the State failed to

try him within 180 days from its receipt of Estrada’s request for final disposition of

the Texas charges.       In short, Estrada argues that his indecency-with-a-child

convictions must be reversed and the indictment dismissed because the State did not

comply with the Interstate Agreement on Detainers Act (the IADA). But because we

conclude that Estrada waived his complaint by failing to object to the trial date, that

the period was extended because the final day of the 180-day period fell on a Sunday,

and that the trial court was empowered to sua sponte grant a one-day extension, we

affirm the trial court’s judgments.

                                      I. THE IADA

      The IADA, a congressionally sanctioned compact between the federal

government and all joining states, sets out the cooperative procedures between the

joining states to be used when one state is seeking to try a prisoner who is currently

imprisoned in another state. State v. Votta, 299 S.W.3d 130, 134–35 (Tex. Crim. App.

2009); Celestine v. State, 356 S.W.3d 502, 505–06 (Tex. App.—Houston [14th Dist.]

2009, no pet.). Its purpose is to “encourage the expeditious and orderly disposition of

[outstanding] charges and determination of the proper status of any and all detainers

based on untried indictments, informations, or complaints.” Tex. Code Crim. Proc.

Ann. art. 51.14, I. We must liberally construe the IADA to effectuate this purpose.

                                           2
See id. IX(a).     Because it is a congressionally sanctioned compact, the IADA’s

interpretation is subject to federal construction. See Carchman v. Nash, 473 U.S. 716,

719, 105 S. Ct. 3401, 3403 (1985); Celestine, 356 S.W.3d at 505.

          Pursuant to the IADA, once a detainer is lodged against a prisoner, the

prisoner may make a request for final disposition of the charges to the prosecuting

official. Tex. Code Crim. Proc. Ann. art. 51.14, III(a). The date the prosecuting

official receives the request triggers a 180-day deadline by which the prisoner must be

brought to trial. Id. The trial court may continue this deadline for good cause. Id.

The 180-day period is also tolled “whenever and for as long as the prisoner is unable

to stand trial, as determined by the court having jurisdiction of the matter.” Id. VI(a).

If the prisoner is not tried by the IADA deadline, taking into account continuances

and tolling, the trial court must dismiss the charging instrument with prejudice. Id.

III(d).

                            II. BACKGROUND FACTS

          A. TEXAS DETAINER AND ESTRADA’S FINAL-DISPOSITION REQUEST

          On December 12, 2019, Estrada was charged in a complaint with two counts

of aggravated sexual assault of a child younger than 14. A magistrate issued an arrest

warrant that same day. Because Estrada was in custody in Ohio at the time, the

Tarrant County Sheriff lodged a detainer against Estrada.1 See id. III(a). The State


       Although the detainer is not in the appellate record, no party disputes that one
          1

was lodged.

                                            3
received Estrada’s resulting final-disposition request on January 23, 2020. See id.

Accordingly, the State was required to bring Estrada to trial 180 days later—by

July 21, 2020. See id.

        On March 12, a grand jury indicted Estrada with three counts of aggravated

sexual assault of a child younger than 14 and with three counts of indecency with a

child by contact.2 That same day, all jury trials scheduled to begin in Tarrant County

on March 16 or later were canceled due to the COVID-19 pandemic.

                B. ESTRADA CONSENTS TO CONTINUE TRIAL DATE
               AND TRIAL COURT GRANTS GOOD-CAUSE EXTENSION

        On May 26, the Texas Supreme Court issued an emergency order restricting

most jury proceedings until August 1 based on the pandemic. See Tex. Sup. Ct.,

Seventeenth Emer. Order Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-

9071 (May 26, 2020).     A jury proceeding could be held, however, if the court

submitted an operating plan to the Office of Court Administration and if all parties

consented. See id. On May 27, Estrada was transported to Tarrant County from

Ohio.




        The indictment was amended the next day, but the charges were similar.
        2




                                          4
      On June 8, Estrada agreed to pass his June 10 trial setting and to continue the

case until July 22.3 Shortly thereafter, Estrada filed his consent to a jury trial before

August 1, as provided in the Seventeenth Emergency Order.

      On June 15, the State filed a motion to continue the July 22 trial date, declining

to consent to a trial before August 1 and requesting that trial be continued “to a time

when social distancing requirements have been relaxed.” On June 29, the Texas

Supreme Court issued an emergency order extending the jury-proceedings restriction

until September 1. See Tex. Sup. Ct., Eighteenth Emer. Order Regarding the COVID-19

State of Disaster, Misc. Docket No. 20-9080 (June 29, 2020). This was later extended to

October 1 and, again, to December 1. See Tex. Sup. Ct., Twenty-Second Emerg. Order

Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-9095 (Aug. 6, 2020);

Tex. Sup. Ct., Twenty-Sixth Emerg. Order Regarding the COVID-19 State of Disaster, Misc.

Docket No. 20-9112 (Sept. 18, 2020).

      On July 13, the trial court granted the State’s motion and continued the trial “to

a date after September 1, 2020[,] when the safety of all involved can be protected.”

See Tex. Code Crim. Proc. Ann. art. 51.14, III(a). Although the trial court specified at

the hearing that the extension was granted until September 14, at which time the trial

court would “reassess whether we have jurors,” the written order was not as date

specific. Because the order did not relate to sentencing, the written order controlled.

      This consent is not in the record; however, Estrada concedes that he
      3

consented to this continuance.


                                           5
Compare Eubanks v. State, 599 S.W.2d 815, 817 (Tex. Crim. App. 1980) (“The written

order of the court controls over an oral announcement.”), with Coffey v. State,

979 S.W.2d 326, 328 (Tex. Crim. App. 1998) (recognizing oral pronouncement of

sentence controls if it varies from written judgment of conviction because oral

pronouncement is the appealable event triggering appellate timetable).

                    C. FIRST MOTION TO DISMISS INDICTMENT

      Shortly after July 21, Estrada filed a motion to dismiss the indictment, arguing

that the State had created the delay by refusing to consent to a jury trial and, therefore,

could not show tolling of or good cause to extend the deadline. See Tex. Code Crim.

Proc. Ann. art. 51.14, III(d). After a September 11 hearing on the motion, at which

the trial court recognized that no jury trials had been conducted since Estrada had

been transported to Tarrant County and that it was uncertain when they would

resume, the trial court granted Estrada’s motion and dismissed the indictment without

prejudice.   The State filed a motion to reconsider, pointing out that the IADA

contemplates only dismissal with prejudice and that the IADA provided for good-

cause extensions of its deadline. The trial court then reversed course, granted the

State’s motion to reconsider, and denied Estrada’s motion. See id. III(a), (d).

      In its September 11 findings and conclusions, the trial court (1) noted the

logistical issues occasioned by the pandemic, (2) stated that it was preparing a plan for

approval that would allow a jury trial for Estrada, and (3) concluded that the IADA

deadline had been tolled by Estrada’s consent, the court’s July 13 good-cause

                                            6
extension, and the pandemic that rendered Estrada “unable to stand trial.” Id. at VI(a)

(providing tolling of IADA deadline during time prisoner is unable to stand trial).

The trial court explained these tolling periods in its findings:

       • The 180-day period would have expired on July 21, 2020.

       • The 180-day period was tolled for 33 days based on Estrada’s June 8 consent
       to move his June 10 trial to July 13.

       • The 180-day period was tolled for an additional 63 days based on the trial
       court’s good-cause continuance from July 13 to “at least September 14.”4

       • The 96 days’ tolling extended the 180-day period from July 21, 2020, to
       Sunday, October 25, 2020.

       • Additionally, the 180-day period would be tolled “for as long as [Estrada] is
       unable to stand trial,” which included any time before the regional presiding
       judge approved the trial court’s plan for Estrada’s trial.

                          D. A PLAN FOR ESTRADA’S TRIAL

       On October 8, the regional presiding judge approved a general operating plan

for jury trials in Tarrant County. Four days later, the trial court submitted a plan to

the local administrative judge for approval, seeking to begin Estrada’s trial on

October 26. The trial court noted in its plan that any objection to “proceeding with a

jury proceeding” must be raised at least seven days before the start of trial—no later

than October 19.




      Again, the trial court’s July 13 continuance order had not included the
       4

September 14 date, but the trial court included the date in its findings.


                                             7
       On October 15 at a pretrial hearing, the trial court discussed the start date for

trial: “And then just so that we are clear on the record, . . . it’s my understanding that

we are beginning jury selection on Monday, October 26th . . . .” Estrada voiced no

objection to the date at that time and later in the hearing expressly stated his approval:

“I’ll put on the record that as far as proceeding under this jury trial plan, the defense

has no objections.” That same day, Estrada filed an election to have the jury assess

his punishment if convicted. See Tex. Code Crim. Proc. Ann. art. 37.07, § 2(b). On

Friday, October 23, the local administrative judge approved the trial court’s plan for

Estrada’s trial.

                   E. SECOND MOTION TO DISMISS INDICTMENT

       On October 26, the first day of Estrada’s scheduled trial, Estrada filed a second

motion to dismiss under the IADA. This time, Estrada argued that he was entitled to

dismissal because the deadline had expired on Sunday, October 25, and because the

State had not asked for a further extension. At the hearing on his motion, Estrada

recognized that “good cause does exist to toll the IADA,” but asserted that a good-

cause extension to October 26 could not be done sua sponte by the trial court. The

State pointed out that the trial court, when granting the continuance on July 13, had

specifically stated it would have to reassess the availability of jury venires in

September and that the trial court had found that the IADA deadline was tolled for as

long as Estrada was unable to stand trial under the Texas Supreme Court’s emergency

orders. The trial court found that until the trial plan had been approved on Friday,

                                            8
October 23, the IADA had been tolled based on this good cause; thus, “today,

Monday, October 26th, would be the first date upon which we are able to go to trial.”

The trial court denied Estrada’s second motion.

                           F. CONVICTIONS AND APPEAL

      A jury acquitted Estrada of the three charged counts of aggravated sexual

assault of a child but found him guilty of the three charged counts of indecency with a

child. See Tex. Penal Code Ann. §§ 22.021, 21.11. The jury then assessed his

punishment at 20 years’ confinement on each indecency count, which the trial court

ordered to run concurrently. See Tex. Penal Code Ann. § 3.03(a). Estrada now

appeals and argues that because the IADA deadline expired on October 25, because

his trial did not start on that date, and because there had been no other tolling events,

the indictment should have been dismissed on October 26.             Estrada does not

challenge the trial court’s July 13 continuance or the denial of his first motion to

dismiss and in fact concedes that the IADA’s 180-day requirement was tolled until

October 25, 2020.

      We review the trial court’s denial of Estrada’s motion to dismiss for an abuse

of discretion; any legal questions implicated by the trial court’s denial are reviewed de

novo and factual findings are reviewed for clear error. See Lasker v. State, 577 S.W.3d

583, 589 (Tex. App.—Houston [1st Dist.]), pet. ref’d, 586 S.W.3d 408 (2019).




                                           9
              III. DENIAL OF SECOND MOTION TO DISMISS
              WAS WITHIN THE TRIAL COURT’S DISCRETION

      We conclude that the timing of Estrada’s trial did not run afoul of the IADA

deadline for three independent reasons.

      First, Estrada waived his IADA complaint. At the October 15 pretrial hearing,

Estrada stated that he had no objection to the trial court’s plan to begin trial on

October 26. Estrada filed no objection to the trial date by the trial court’s October 19

deadline for such objections. Instead, Estrada waited until the deadline had expired

and raised the issue on the first day of trial. Estrada’s affirmative consent to an

October 26 trial date and his failure to otherwise object operate as a waiver of the

complaint. See New York v. Hill, 528 U.S. 110, 114–15, 118, 120 S. Ct. 659, 663–64,

666 (2000).

      Second, the IADA deadline was automatically extended to Monday,

October 26. October 25—the date Estrada asserts was the end of the IADA time

period—fell on a Sunday. Statutory deadlines that fall on a Saturday, Sunday, or legal

holiday are automatically extended to the next day that is not a Saturday, Sunday or

legal holiday. See Fed. R. Crim. P. 45(a)(1)(C); Tex. Gov’t Code Ann. § 311.014(b).

This rule applies to deadlines included in the Code of Criminal Procedure. See Tex.

Gov’t Code Ann. § 311.002(1); Barbee v. State, 432 S.W.2d 78, 82–83 (Tex. Crim. App.

1968) (op. on reh’g). Thus, the Sunday, October 25 IADA deadline was extended to

Monday, October 26.


                                          10
      Third, the trial court was empowered to grant a good-cause, one-day extension

even in the absence of a continuance motion. The IADA imposes four requirements

for a continuance: (1) “for good cause shown in open court,” (2) “the prisoner or his

counsel being present,” (3) “the court having jurisdiction of the matter,” and (4) “may

grant any necessary or reasonable continuance.”        Tex. Code Crim. Proc. Ann.

art. 51.14, III(a). Estrada contends that the trial court could not sua sponte continue

the trial to October 26 because no party affirmatively showed good cause. But the

plain language of the IADA makes no such limitation. See Birdwell v. Skeen, 983 F.2d

1332, 1341 n.23 (5th Cir. 1993) (recognizing trial court can sua sponte grant

reasonable or necessary continuance if prisoner or his counsel are present and good

cause exists, which would extend the 180-day period). And, in open court with

Estrada and his attorney present, good cause was shown here in the October 23

approval of the trial plan, which was required by the Texas Supreme Court’s

emergency orders before a trial could commence, and also the unprecedented

pandemic-related circumstances.

                                IV. CONCLUSION

      Any and all of these three reasons show that the trial court did not abuse its

discretion by denying Estrada’s second motion for continuance.             A contrary

conclusion would ignore Estrada’s waiver, the automatic extension of deadlines falling

on a Sunday, the good cause shown in this case arising from the COVID-19

pandemic, and the purpose of the IADA to promote the expeditious and orderly

                                          11
disposition of the charges brought against Estrada. We overrule Estrada’s appellate

arguments and affirm the trial court’s judgments. See Tex. R. App. P. 43.2(a).


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 5, 2022




                                          12